     Case 1:20-cv-03127-SAB                                 ECF No. 113-1          filed 11/08/20                  PageID.3278 Page 1 of 1


Area      District     MPOO or ZIP      Facility Name                Total Count        No Response       Incomplete       Non-Compliant       Certified       % Certified
WESTERN   Westshore             53154   Milwaukee Priority Annex                    1                 0                0                   0               1              100.00
WESTERN   Westshore             53203   Milwaukee P&DCf                             1                 0                0                   0               1              100.00
WESTERN   Westshore             53714   Madison P&DC                                1                 0                0                   0               1              100.00
WESTERN   Westshore             54303   Green Bay                                   1                 0                0                   0               1              100.00
WESTERN   Westshore             54474   Wausau                                      1                 0                0                   0               1              100.00
WESTERN   Westshore             54903   Oshkosh Main Office                         1                 0                0                   0               1              100.00
WESTERN   Westshore             60007   Chicago Metro Priority Hub                  1                 0                0                   0               1              100.00
WESTERN   Westshore             60095   Palatine                                    1                 0                0                   0               1              100.00
WESTERN   Westshore             60130   Chicago NDC                                 1                 0                0                   0               1              100.00
WESTERN   Westshore             60199   Carol Stream                                1                 0                0                   0               1              100.00
WESTERN   Westshore             60499   Bedford Park P&DC                           1                 0                0                   0               1              100.00
WESTERN   Westshore             60599   Fox Valley                                  1                 0                0                   0               1              100.00
WESTERN   Westshore             60688   JT Weeker ISC                               1                 0                0                   0               1              100.00
WESTERN   Westshore             60699   Chicago                                     1                 0                0                   0               1              100.00
WESTERN   Westshore             61601   Peoria, Il P&DF                             1                 0                0                   0               1              100.00
EASTERN   Lakeshores            48101   Detroit NDC                                 1                 0                0                   0               1              100.00
EASTERN   Lakeshores            48233   Detroit                                     1                 0                0                   0               1              100.00
